Citation Nr: 9929178	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-16 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for left foot/ankle 
disability.

3.  Entitlement to service connection for left great toe 
disability.

4.  Entitlement to an increased rating for chondromalacia of 
the right knee.

5.  Entitlement to a compensable rating for residuals of 
anterior cruciate ligament tear of the left knee.

6.  Entitlement to a compensable rating for 
pseudofolliculitis barbae, post inflammatory 
hyperpigmentation, and acrochordon.





REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1976 to 
September 1996.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs 
Regional Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus, or link, between the in-service back injury or 
complaints and the current back disability, nor has evidence 
been presented showing chronicity or continuity of 
symptomatology of back symptoms in service or since service.

2.  Competent medical evidence has not been presented showing 
a nexus, or link, between the in-service injury or complaints 
concerning the left foot/ankle and any disability that is 
currently shown involving the left foot/ankle; also evidence 
not been presented showing chronicity or continuity of left 
foot/ankle symptoms in service or since service.

3.  Competent medical evidence has not been presented showing 
a left great toe disability.

4.  The appellant's service-connected skin disorder is 
currently manifested by a rash and occasional burning of the 
bearded area of the face and neck, with clinical findings for 
hyper-pigmented macules and papules along with a few ingrown 
hairs.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for back 
disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

2.  A well grounded claim for service connection for left 
foot/ankle disability has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).

3.  A well grounded claim for service connection for left 
great toe disability has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).

4.  The schedular criteria for a compensable rating for 
pseudofolliculitis barbae and acrochordon are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from August 1976 to 
September 1996.  Service medical records reflect that, in 
October 1981, the appellant was seen for complaints of low 
back pain related to injury from a football game that week, 
which he exacerbated later while off-loading boxes.  He was 
prescribed medication and advised not lift in excess of 15 
pounds.  The assessment was muscle strain.  No follow-up 
treatment is shown.  In April 1985, the appellant reported an 
injury to the back and wrist while playing basketball.  There 
was no evidence of swelling or dislocation.  Pre-sacral 
tenderness was shown.  The assessment was mild sprain.  The 
appellant sustained a left ankle injury in February 1990 when 
he tripped while playing basketball.  Clinical findings were 
positive for tenderness and swelling.  There was no x-ray 
evidence of fracture.  Report of examination dated March 1993 
was negative for disability of the back, left ankle, and left 
foot or toe.  The appellant was seen for complaints of a 
stinging sensation in the left big toe in April 1995.  
Examination was unremarkable, except for mild hallux valgus.  
He denied back pain at that time.  The assessment was normal 
examination, questionable paresthesia.

Also, service medical records are positive for right medial 
collateral ligament tear and anterior cruciate ligament tear, 
along with pseudofolliculitis barbae.  The appellant carried 
a profile for his knee problems and skin disorder.

In October 1997, a VA general examination was conducted.  The 
appellant, age 39, reported that he sustained a left ankle 
sprain in 1977, 1981, and 1988 while playing basketball.  He 
complained of recurrent left heel pain, low back pain, 
buckling of his knees, and pseudofolliculitis barbae.  He 
further complained of recurrent weakness and giving way of 
the right knee, along with stiffness and pain usually in the 
evenings, relieved by a heating pad.  He complained of left 
knee giving way and recurrent pain only after walking more 
than 2 miles.  Clinical findings reflect normal posture and 
gait.  The skin appeared unremarkable except for a short 
beard.  The head and face were described as normal.  On 
musculoskeletal examination, the ankles were unremarkable 
except for tenderness over the lateral superior aspect of the 
left calcaneus on deep palpation.  Examination of the big toe 
was unremarkable, including neurologically.  Examination was 
of knees revealed marked pain on downward compression and 
pressure over the right patellar with the knee fully 
extended.  Range of knee motion was unremarkable and there 
was no pain on motion.  The final diagnoses were 
chondromalacia of the right knee, chronic traumatic left 
calcaneal bursitis, chronic low back pain, mild 
pseudofolliculitis, and hypertension.

On VA joint examination in October 1997, the appellant 
complained of pain, weakness, stiffness and occasional 
swelling in his knees, along with giving way.  He denied 
currently taking any medication.  He reported that the 
severity of the pain increased with activities beyond normal 
walking, and cold weather.  His symptoms are reportedly 
alleviated by rest and decreased activity.  He reported that 
he occasionally uses crutches at home when pain is severe.  
He reported that he is unable to participate in any sports 
that he enjoys.  The appellant indicated that he twisted his 
left ankle in service and that he now experiences numbness of 
the left foot and great toe with weather changes.  Clinical 
findings reflect normal posture and gait.  The range of 
motion in the knees was from 0 to 130 degrees.  His right 
thigh measured 42 centimeters and his left thigh measured 44 
centimeters.  There was negative varus and valgus stress.  
Anterior drawer and Lachman's testing was positive on the 
right.  There was joint line tenderness on the right and 
negative McMurrary's testing.  X-ray examination of the knees 
and lumbar spine was normal.

On VA skin examination in October 1997, the appellant 
complained of a rash of the bearded area of his face that 
occasionally burns, of 20 years duration.  Clinical findings 
were positive for multiple hyper-pigmented macules and 
papules extending over the entire bearded area with a few 
ingrown hairs.  The feet were unremarkable.  The diagnosis 
was post inflammatory hyper-pigmentation with a few ingrown 
hairs, secondary to pseudofolliculitis barbae, and 
acrochordon.

In November 1997, a VA foot examination was conducted.  The 
appellant reported that he was a food service contractor for 
the correctional facilities, which requires long periods of 
standing and walking.  He complained of ankle pain with 
prolonged standing.  He reported using an elastic ankle brace 
when his ankle is painful.  Examination was negative for 
neurovascular deficits.  The left foot appeared normal.  
There was pain with plantar flexion of the left ankle, but no 
muscle weakness was shown.  The left ankle joint was 
hyperextensive, but there was no impairment of gait.  
Clinical findings were negative for hallux valgus and pain 
with palpation of the medial collateral ligament or lateral 
ligaments.  An x-ray study revealed anterior displacement of 
the cymba line, and some evidence of possible old injury to 
the lateral process of the talus, along with some bone spur 
formation within the insertion of the Achilles tendon into 
the heel.  There was crepitus with range of motion of the 
subtalar joint and pain with eversion of the subtalar joint.  
The appellant was noted to obtain relief with taping and 
strapping of the foot and ankle.

I.  Claims for Service Connection

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Service connection is presumed if a 
veteran manifests a chronic disease, such as arthritis, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A.  Back Disability

Service medical records reflect that the appellant was seen 
for complaints of back pain in 1981 and 1985.  Subsequently 
dated treatment records are negative for back complaints or 
findings, and the appellant specifically denied back pain 
during service treatment in April 1995 for his left great 
toe.  Mechanical back pain was diagnosed on VA examinations 
in October 1997.  As such, the appellant satisfies the first 
and second Caluza prongs for a well grounded claim by showing 
the presence of a current disability as provided by a medical 
diagnosis and an in-service injury.  However, the third prong 
of the Caluza standard has not been met, which requires that 
the appellant submit competent medical evidence showing a 
nexus, or link, between the in-service injury and the current 
disability.  Also evidence not been presented showing 
chronicity or continuity of back symptomatology in service or 
since service.  Therefore, the Board finds that a well 
grounded claim for service connection for back disability has 
not been presented.

The Board acknowledges the appellant's belief that a causal 
relationship exists between the current diagnosis for 
mechanical low back pain and his complaints of low back pain 
in service.  However, as a layman, the appellant is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Moreover, lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak supra. at 611.

B.  Left Foot/Ankle and Left Great Toe Disability

Service medical records reflect that the appellant sustained 
a left ankle twisting injury in February 1990 and that he was 
evaluated for complaints of numbness of the left great toe in 
April 1995.  However, we observe that service treatment 
records are negative for sequelae of the left ankle twisting 
injury of February 1990 and, on examination report dated 
March 1993, a left ankle disability was not shown.  Also, 
evaluation for left toe complaints in April 1995 was entirely 
negative.  Post service VA examination in October 1997 
reflects a diagnosis for chronic traumatic left calcaneal 
bursitis, and VA foot examination in November 1997 was 
positive for x-ray findings for anterior displacement of the 
cymba line, and some evidence of possible old injury to the 
lateral process of the talus, along with some bone spur 
formation within the insertion of the Achilles tendon into 
the heel.  No ankle or foot disability was diagnosed on VA 
examination in November 1997 and the appellant has not 
presented evidence since then of left ankle or great toe 
disability.

With respect to the claim for left foot/ankle disability, 
assuming that the appellant satisfies the first and second 
Caluza prongs for a well grounded claim, he has failed to 
present competent medical evidence showing a nexus, or link, 
between the in-service complaints and/or injury concerning 
the left foot/ankle and the current disability (or abnormal 
clinical findings) as is required by Caluza.  Therefore, the 
Board finds that a well grounded claim for service connection 
for left foot/ankle disability is not well grounded.  Also 
evidence not been presented showing chronicity or continuity 
of left foot/ankle symptoms in service or since service.

Again, the appellant is not competent to offer opinions on 
medical causation and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
supra.  Moreover, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  Lathan 
supra. at 365; Grottveitt supra at 93; Tirpak supra. at 611.

With regard to the left great toe claim, the Board finds that 
the appellant has not met the first Caluza prong, which 
requires evidence of a current disability.  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet.App. 
233, 225 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992).  Therefore, we find that this claim is not well 
grounded.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case.  Likewise, the Board's discussion above informs the 
appellant of the requirements for the completion of his 
application for the claims for service connection.

II.  Claims for Increase

In evaluating the appellant's request for an increased rating 
for skin disorders, the Board considers the medical evidence 
of record.  The medical findings are compared to the criteria 
in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(1999).  In so doing, it is our responsibility to weigh the 
evidence before us.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The appellant's skin disorder is currently rated by analogy 
to eczema under diagnostic code 7806 in the rating schedule, 
which provide a noncompensable rating where there is slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is provided where 
there is exfoliation, exudation or itching, involving an 
exposed surface or extensive area.  A 30 percent rating is 
provided where there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is provided where there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. 
§§ 4.20, 4.118 (1999).

Additionally, we note that, under diagnostic code 7800, scars 
of the head, face or neck are rated as noncompensably 
disabling where the scars are slightly disfiguring.  A 10 
percent rating is provided for moderately disfiguring scars; 
a 30 percent rating is provided for severely disfiguring 
scars, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles; and a 50 percent 
rating for completely or exceptionally repugnant deformity of 
one side of the face of marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(1999).

A review of the evidence of record shows that the appellant 
was routinely seen for pseudofolliculitis barbae in service, 
and that his was given a shaving profile for this disorder.  
Post service, VA skin examination in October 1997 reflects 
complaints of a rash of the bearded area with occasional 
burning.  Clinical findings were positive for multiple hyper-
pigmented macules and papules extending over the entire 
bearded area with a few ingrown hairs.  The diagnoses were 
post inflammatory hyper-pigmentation secondary to 
pseudofolliculitis barbae, and acrochordon.  On general VA 
examination in October 1997, the final diagnoses included 
"mild pseudo-folliculitis."  Skin examination was 
unremarkable except for a short beard.  No disfigurement was 
noted on either examination.

The appellant's representative argues that a 10 percent 
rating is warranted because the skin condition involves an 
exposed area or is disfiguring.  While the appellant's skin 
disorders are on an exposed area, his face and neck, the 
evidence of record is entirely negative for either complaints 
or findings for exfoliation, exudation or itching of this 
area.  The appellant's complaints involve the presence of a 
rash and occasional burning of the bearded area, with 
clinical findings for hyper-pigmented macules and papules 
along with a few ingrown hairs.  Also, although there are no 
photograph of the appellant's skin disorder included in the 
medical evidence of record, there is no objective evidence of 
disfigurement due to pseudofolliculitis barbae and 
acrochordon, or complaints of disfigurement by the appellant 
himself.  We note that the appellant maintains a short beard 
which apparently conceals the skin.

Upon consideration of the appellant's complaints and the 
objective medical findings of record, the Board finds that 
the criteria for a compensable rating for pseudofolliculitis 
barbae and acrochordon are not met.  The Board notes that the 
38 C.F.R. § 3.102 is not for application in this case as 
there is not an approximate balance of the positive and 
negative evidence, which does not satisfactorily prove or 
disprove the claim, for the reasons discussed above.


ORDER

Service connection for back disability is denied.

Service connection for left foot/ankle disability is denied.

Service connection for left great toe disability is denied.

A compensable rating for pseudofolliculitis barbae, post 
inflammatory hyperpigmentation, and acrochordon, is denied.


REMAND

A review of the claims folder and the VA examinations of 
record show complaints of knee pain.  A VA examination 
concerning orthopedic disability should contain an opinion 
concerning the effect of pain upon a veteran's functional 
abilities, as is required by 38 C.F.R. §§ 4.40, 4.45 (1999), 
and DeLuca v. Brown, 8 Vet.App. 202 (1995), and address the 
rating criteria in relation to the veteran's symptoms.  See 
Johnson v. Brown, 9 Vet.App. 7 (1999).  This has not been 
accomplished.  Therefore, remand is necessary.
In view of the above, this case is REMANDED to VARO for the 
following action:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for the knees since service 
discharge.  After securing the necessary 
authorization, where necessary, VARO 
should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder.

2.  The appellant should be scheduled for 
a VA orthopedic examination to fully 
evaluate the service-connected right and 
left knee disability.  The claims folder 
must be reviewed prior to the examination 
along with a copy of this remand.  All 
appropriate tests deemed necessary should 
be conducted and all clinical findings 
should be reported in detail.  
Specifically, for each knee, the examiner 
should fully describe the degree of 
limitation of motion.  Any limitation of 
motion must be confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (1999).  It 
should be indicated whether there is more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (1999).  A complete 
rationale for all opinions expressed must 
be provided.

2.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
VARO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

After the requested development has been accomplished, the 
case should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals







